DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 22-39 are pending in the instant application and are the allowable subject matter of the Office Action below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/146, 644, filed on November 19, 2020.

Examination Considerations
Applicant's Reply, filed November 10, 2020 has been fully considered and found persuasive. Rejections from previous Office Actions are hereby withdrawn.
Applicant’s Terminal Disclaimer, filed November 10, 2020, is entered and approved.

Double Patenting - Withdrawn
Claims 22-39 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 21 and 22-38 of copending Application No. 16/146,644 is withdrawn. 

Applicant has noted that Application 16/146,644 has been abandoned thus rendering the rejection moot. Therefore the rejection is withdrawn.

Double Patenting - Withdrawn
Claims 22-39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,745,310 B2 and claims 1-18 of U.S. Patent No. 10,100,057 B2 is withdrawn. 

Applicant has filed a terminal disclaimer thus obviating the rejection. Subsequent to filing, the rejection is withdrawn.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art teaches in a single disclosure, nor fairly suggest in any combination, Applicants’ claimed method for modulating metabotropic glutamate receptor type 5 (mGluR5) comprising administration a therapeutically effective amount of a compound of Chemical Formula (1) or pharmaceutically acceptable salt thereof. Applicants have demonstrated novel method with novel compound structures in their .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 22-39 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TORI STRONG whose telephone number is (571)272-6333.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        
TORI STRONG
Examiner
Art Unit 1629



/TORI STRONG/           Examiner, Art Unit 1629